Citation Nr: 0701677	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate/urinary 
tract disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a sinus disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
August 1979 and from November 1979 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 2003 and December 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  A VA Form 119, Report of Contact, notes 
that the veteran was contacted and stated that he no longer 
wished to pursue his claim for PTSD and was withdrawing his 
claim for that condition.  As this alleged withdrawal was not 
in writing, the issue is not withdrawn and is still in 
appellate status.

In May 2005, the veteran submitted his request for service 
connection for a dental disability.  The RO advised the 
veteran that it had referred his dental claim to the 
outpatient clinic in Poplar Bluff and to contact it directly 
for dental treatment.  Therefore, there is no need for the 
Board to refer this issue back to the RO at this time.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have a prostate/urinary tract 
disability that is related to active service.

2.  The veteran's sinus disability is not productive of three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

3.  The veteran's GERD is not manifested by more than mild 
recurring symptoms including some epigastric pain, reflux, 
and nausea; it is not productive of recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration or continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  A prostate/urinary tract disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a sinus disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Codes 6599-6513 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 
7399-7304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in February 2003 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). Although the March 2006 letter was not sent 
prior to initial adjudication of the veteran's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claims were readjudicated 
and an additional supplemental statement of the case (SSOC) 
was provided to the veteran in August 2006.   

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2003 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   The veteran was also informed in the 
March 2006 letter of how VA assigns disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in July 2003, 
November 2005, and July 2006.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The July 2006 VA examination reports are thorough and 
supported by VA treatment records.  The examinations in this 
case are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The veteran's service medical records indicate that the 
veteran presented in August 1973 with complaints of frequent 
urination at night.  He presented in February 1978 with a 
one-day history of urethral discharge pus with dysuria 
frequency, burning urination, and incontinence; the 
assessment was nonspecific urethritis.  He presented in March 
1978 with complaints of urinary tract infection and painful 
urination; a history of two episodes, hematuria, and dysuria; 
and treatment with tetracycline was noted.  The veteran 
presented in April 1988 with complaints of abdomen discomfort 
and dysuria; the assessment was prostatitis, and a course of 
Septra for 30 days was prescribed.  A June 1988 urology 
consultation sheet indicates that the veteran was treated for 
prostatitis with good relief but as soon as the course of 
medication was completed, his symptoms returned.  The July 
1990 Report of Medical Examination at retirement noted that 
the veteran's prostate was normal size, nontender with no 
nodule.  

The Board cannot conclude a "chronic" condition was present 
during service.  A July 2006 VA examination report indicates 
that the veteran reported that while on active duty he had 
problems with his sinuses and was put on medication.  The 
veteran stated that at that time, he began having problems 
with his prostate and was diagnosed with enlargement of the 
prostate in 1987.  The veteran stated that he was no longer 
on the sinus medication and essentially had no other 
problems.  The veteran denied incontinence, urinary tract 
infections, stones, kidney infections, and malignancies.  The 
examiner offered the opinion that most of the over-the-
counter sinus medications have a warning on them that they 
could cause urinary problems including prostate problems.  
The examiner noted that these were temporary type problems 
associated with taking medication and not chronic problems or 
lasting problems if the medication is not used.  The 
diagnosis was "None".

Thus, the medical evidence fails to show that the veteran 
currently suffers from a chronic prostate/urinary tract 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a chronic 
disability exists and that it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for a prostate/urinary tract disability 
have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of the 
disability evaluations following awards of service connection 
for a sinus condition with nasal trauma and headaches and 
service connection for GERD.  As such, it is not the present 
level of disabilities which are of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

a.	Sinus disability

The veteran's service-connected sinus disability is evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6599-6513.  The disability is rated 
under a combined diagnostic code which refers to an unlisted 
condition (6599) and chronic maxillary sinusitis (6513).  38 
C.F.R. § 4.27.  According to the General Rating Formula for 
Sinusitis, a 10 percent evaluation is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

A Note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514.

In this case, the evidence of record, including VA 
examination findings, do not support a higher initial rating.

Initially, the Board notes that the veteran's service medical 
records indicate that the veteran was involved in a 
motorcycle accident in 1972 with trauma to his nose.  He then 
reinjured his nose again several years later.  An assessment 
in October 1982 included right nasal obstruction secondary to 
right septal deformity.  The veteran underwent a septoplasty 
in April 2000 to correct a deviated septum which nearly 
completely obstructed the right side of his nose.

A July 2003 VA sinus examination report indicates that the 
veteran complained of headaches.  Physical examination 
demonstrated that nares were visualized and middle turbinates 
appeared to be slightly enlarged.  No drainage or redness was 
noted.  The veteran was noted to be able to breathe out of 
his nares.  The veteran denied any tenderness to the frontal 
or maxillary sinuses.  X-rays were normal.  The examiner 
indicated that no sinus abnormality was noted at that time.

A July 2003 VA neurological examination report includes a 
diagnosis of sinus headaches.  The examiner noted, however, 
that there may be some component of tension type headaches 
but did not believe they were migraine type of headaches.  

A November 2005 VA sinus examination report indicates that 
the veteran complained of constant headache, interference 
with nasal breathing, particularly at night on the right 
side, and dyspnea at rest and with exertion.  The examiner 
noted that there was no evidence of speech impairment and 
that there was no disease or injury affecting the soft 
palate.  In addition, there was no evidence of episodes of 
incapacitation for the prior 12 months.  The examiner noted 
that the veteran developed several debilitating headaches in 
June 2005 which lasted approximately three weeks.  Physical 
examination of the nose revealed no evidence of septal 
deviation.  Turbinates were visualized.  There was 
approximately a 25 percent blockage bilaterally of the nasal 
passages.  There was no evidence of bacterial rhinitis, or of 
allergic or vasomotor rhinitis.  There was no tenderness 
noted in any of the sinuses.  No discharge was noted.  X-rays 
showed that the sinuses were well aerated and normal with no 
acute process referable to the sinus or adjacent osseous 
structures.

A June 2005 VA progress note indicates that the veteran 
presented with complaint of headache for 40 hours.  Physical 
examination demonstrated nasal mucosa was bright pink to red 
and boggy and the veteran felt discomfort with percussion 
over his sinuses.  The assessment was chronic sinusitis and 
the provider prescribed a round of Gatifloxacin every day for 
10 days and a round of caffeine ergotamine.  The provider 
also ordered sodium chloride solution nasal spray.

A November 2005 VA neurological examination report indicates 
that the veteran complained of mild to moderate headaches all 
of the time which fluctuated in intensity.  The examiner 
noted that the veteran reported that he had been having about 
two headaches a week and most of the headaches were 3 to 4 on 
a scale of 0 to 10.  However, he stated that he was having 
about one exacerbation every week to week and a half.  The 
examiner stated that he believed that some of his headaches 
were sinus headaches but that the other type of headache most 
likely was a tension headache.  The examiner also noted that 
there appeared to be a component of vascular headache, 
especially the headache where he had photophobia as well as 
altered taste and smell.  The veteran reported that he had 
these headaches every week to week and a half.  

A March 2006 VA treatment record notes that the veteran 
presented with complaints of headache and constant fatigue.

A July 2006 VA examination report indicates that the veteran 
complained of chronic headaches and problems breathing 
through his nose particularly on the right side, and 
tenderness to the neck and superior sinuses.  The veteran 
noted occasional blood tinged drainage from the sinuses.  The 
veteran stated that he used over-the-counter medication 
(Aleve or Motrin) daily to help with the headaches. 

Physical examination demonstrated tenderness upon palpation 
to the maxillary and superior sinuses.  Upon visualization of 
the nasal passages, with respect to the right passage, the 
examiner was unable to visualize even the middle turbinates.  
The examiner noted a great swelling abnormality with 
approximately 20 percent open for airway passage.  No 
drainage was noted.  With respect to the left passage, the 
examiner noted that it was about 50 percent open and he was 
able to visualize the middle turbinates but not the distal 
turbinates.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the veteran's sinus disability as 
the objective medical evidence does not demonstrate the 
veteran's sinus disability is productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating (episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Board notes that at the July 2006 
VA examination, the veteran specifically stated that he was 
no longer on sinus medications and only used over-the-counter 
pain medication for his headaches.   There is also no 
evidence of purulent discharge, crusting, or record of long 
periods of incapacitation.  There is no evidence that his 
sinus disability required prolonged antibiotic treatment of 
4-6 weeks or resulted in frequent non-incapacitating 
episodes.  While the veteran has reported headaches as 
frequently as constant, it is not clear what portion of such 
are related to the service-connected sinus condition with 
nasal trauma and headaches and which portion are due to 
tension headaches.  More significantly, however, and 
determinative of the issue at hand, there has been no showing 
of purulent discharge or crusting.  As such, a rating in 
excess of 10 percent is not warranted during the time period 
at issue.

In conclusion, the criteria for an increased initial rating 
in excess of 10 percent have not been met during any portion 
of the appeal period.  The benefit of the doubt rule has been 
considered and applied where appropriate in this matter. 38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

b.	GERD

The veteran's service-connected GERD is evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7304.  The disability is rated under a 
combined diagnostic code which refers to an unlisted 
condition (7399) and gastric ulcer (7304).  38 C.F.R. § 4.27.  
Under 7304, a 10 percent evaluation is assigned for mild 
disability with recurring symptoms once or twice a year.  A 
20 percent evaluation is assigned for moderate disability 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration, or with continuous 
moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

In this case, the evidence of record, including VA 
examination findings, do not support a higher initial rating. 

A July 2003 VA examination report indicates that the veteran 
complained of recurring indigestion when not on medication 
but that the medication worked very well at controlling the 
problem.  The veteran denied alteration of stool, 
regurgitation, nausea, and vomiting.  Physical examination 
demonstrated that the veteran's abdomen was soft and 
nontender without organomegaly.  No abnormalities were noted 
except for GERD on the upper GI.  The examiner noted that the 
veteran was taking rabeprazole which appeared to control his 
GERD.

A November 2005 VA examination report indicates that the 
veteran complained of frequent pyrosis with abdominal pain 
and nightly reflux symptoms when not on medication.  The 
veteran denied dysphagia, hematemesis, melena, nausea, and 
vomiting.  A barium swallow, upper GI, and scout film 
revealed no intraabdominal process.  Swallowing was noted to 
be fluoroscopically normal.  Contour mucosa and motility of 
the esophagus, stomach and duodenal bulb, duodenal C loop, 
and the rest of the contrast revealed small bowel 
fluoroscopically and radiographically normal.  No hiatus 
hernia, gastroesophageal reflux, ulcer, stricture, or mass 
was noted.  The examiner noted that treatment with Prilosec 
gave excellent control of symptoms.

A July 2006 VA examination report indicates that the veteran 
complained of some epigastric-type pain and daily reflux with 
some nausea.  The veteran denied problems with swallowing, 
change or problems with stools, and vomiting.  Physical 
examination of the veteran revealed a soft, nontender abdomen 
without organomegaly.  Active bowel sounds were noted.  An 
upper GI showed no abnormality.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the veteran's GERD as the objective 
medical evidence does not demonstrate disability with 
recurring episodes of severe symptoms or continuous moderate 
symptoms.  The medical evidence suggests that the veteran's 
symptoms are well controlled by medication.  As such, a 
rating in excess of 10 percent is not warranted at this time. 

In conclusion, the criteria for an increased initial rating 
in excess of 10 percent have not been met during any portion 
of the appeal period.  The benefit of the doubt rule has been 
considered and applied where appropriate in this matter.  38 
U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a prostate/urinary 
tract disability is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for a sinus disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.


REMAND

As noted in the introduction, the record includes a June 2006 
Report of Contact which notes that the veteran stated he no 
longer wished to pursue his claim for PTSD and was 
withdrawing the claim.  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing  38 C.F.R. § 20.204.  The alleged withdrawal of the 
issue of entitlement to service connection for PTSD was not 
made in writing, it was conveyed over the telephone.  
Although the conversation was reduced to writing in a Report 
of Contact, this does not satisfy the requirement of a 
withdrawal in writing.  Therefore, this issue is still in 
appellate status.  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). 

In June 2003, the veteran submitted his completed PTSD 
questionnaire which listed three traumatic events which he 
felt contributed to his claim for service connection for 
PTSD, (1) witnessing marines firing on innocent civilians, 
(2) his ship running over a small boat of civilians while 
fleeing a rocket attack, and (3) witnessing a midair 
collision which killed three aviators.  The veteran advised 
that all events took place in June 1972, that the events took 
place at Camp TinSha near DaNang, South Vietnam, and that the 
veteran was assigned to the USS Samuel Gompers AD37 R-5 
Division from January 1971 to April 1974.  

In an August 2003 rating decision, service connection for 
PTSD was denied on the basis that there was no PTSD 
diagnosis, no verifiable stressor, and no link between the 
two.

The RO notified the veteran that it was not able to request 
the service department to corroborate the claimed stressors.  
The RO noted that the stressor statement provided by the 
veteran gave only general accounts of civilian deaths and a 
mid-air collision.  The veteran was informed that there was 
not enough detail to request verification by the service 
department and that details must include the nature of the 
event, the date it took place, to within 60 days, the unit to 
which he was assigned at the time, the unit of others who 
were casualties, the geographic location of the event, the 
names of any military installations that where involved, and 
the names of any casualties.  

With respect to a current diagnosis of PTSD, an August 2005 
VA primary care clinic progress note includes PTSD in its 
assessment and a comment that the provider put in a referral 
for a PTSD evaluation and treatment.  The provider noted that 
the veteran reported that he had been under a great deal of 
stress, psychological, as well as financial and emotional.  
The veteran's wife reported that the veteran's temper was out 
of control.  The veteran reportedly becomes very upset 
watching the news, especially upon seeing soldiers returning 
from Iraq.  The veteran stated that he felt very sad that the 
Vietnam veterans were treated so badly on their return and 
that his PTSD symptoms have exacerbated.  The veteran 
reported that he had difficulty trusting anyone, that he 
preferred to be alone, that he experienced trigger temper, 
and that he had had some very vivid nightmares.  The veteran 
reported that when he was in Vietnam, he witnessed some 
violent activities including rescuing out of a crashed 
airplane one or two people who were alive and the rest were 
dead and mangled.  The veteran stated that he had a 
photograph of the scene at home.

In the Board's opinion, the veteran has provided sufficient 
detail of this alleged stressor to warrant further 
development to verify it.  In addition, in order to afford 
the veteran every consideration with respect to the present 
appeal and to ensure due process, the Board finds that a 
medical opinion in conjunction with the review of the entire 
record and examination of the veteran is warranted to 
indicate whether or not the veteran has PTSD related to his 
claimed in-service stressor.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked if he wishes to withdraw his appeal 
on the issue of service connection for 
PTSD.  If so, he should be asked to 
submit a written, signed statement to the 
RO or AMC to this effect.

If the veteran does not withdraw this 
claim from appellate review, he should 
again be requested to provide specific 
details of any claimed in-service 
stressful events, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved, including 
their names, ranks, units of assignment, 
and any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.    

Following receipt of the aforementioned 
information, a summary of the veteran's 
claimed stressors should be prepared.  
That summary, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), in order that it might 
provide any information which could 
corroborate the veteran's alleged 
stressors.  

2.  Following the above, a specific 
determination should be made, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor.  In any 
event, a specific finding should be 
rendered as to whether the veteran 
"engaged in combat with the enemy."  If 
it is determined that the record 
establishes the existence of an in-
service stressor, that stressor 
determined established by the record 
needs to be specified.  In reaching this 
determination, any credibility questions 
raised by the evidence should be 
addressed.  

3.  If and only if a stressor is 
verified, the veteran should be afforded 
an appropriate VA PTSD examination.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The in-service stressor which has been 
determined as established by the record 
should be specified for the examiner.  
The examiner should render an opinion as 
to whether the veteran meets the DSM-IV 
criteria for a diagnosis of PTSD; and, if 
so, whether it is at least as likely as 
not that there is a link between any 
verified stressor and the current 
diagnosis of PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


